I am in accord with opinion of Simpson, C.J., that, where, as in the case at bar, a written contract is without any time limit, neither of the parties to the contract may prove an oral modification of the contract prior to delivery of the contract for the purpose of fixing the duration of the contract; and that such contract may be canceled at any time at the will of either party.
In Newton v. Pacific Highway Transport Co., 18 Wn.2d 507,139 P.2d 725, the superior courts are admonished to follow the opinions of this court. Should we not anticipate the apt retort by the superior courts that man is taught that wisdom does not manifest itself so much in precept as in example; that is, should not our actions and words be all of a color?
With us the rule of legal stability is a myth. Each time we disregard the rule of stare decisis, to which I would not yield if by so doing error were perpetuated and principle sacrificed, we advise the bar that it must be content to continue to practice the legal profession in terms of surmise. It may be that I am too insistent in urging respect *Page 765 
for the principle of stare decisis and that I display consummate ignorance in continually kicking against the pricks. See Acts 9, 5. However, I would not like to appear, as John Bunyan has it, "much tumbled up and down in my mind," divided between my wish to help a poor litigant and the duty of maintaining legal stability.
The judgment should be reversed.